DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they
do not include the following reference sign(s) mentioned in the description: Element number 23, “first processing unit” as described in the specifications not present in Figures 3, 4, and 8 and element number 41, “second processing unit” as described in the specifications not present in Figures 5, 6, and 7. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The disclosure is objected to because of the following informalities: 
The “Summary” section needs to be brief, all embodiments are described, refer to MPEP 608.01(d), suggestion is that embodiments may be placed in the detailed description.  
Appropriate correction is required.
Line 15 on page 12 and line 2 on page 13 both refer to prior art, it is unclear if it is referring to another prior art or to the priority Chinese patent application 201811541693.X.  

Remove either “possible” or “feasible” from line 20 on page 24.
Appropriate correction is required.

Claim Objections
Claims 2, 4-6, 12, and 15 objected to because of the following informalities: 	
Should state “further comprising” as to further limit the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 



Claim 6 and its dependent Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C.
112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Too numerous to list all issues.
For example, Claim 6 specifies “at least one question-answer module of: a text precise question-answer module, an event graph question-answer module and a question search question-answer module…” As drafted it includes all modules due to the “and” within the claim. 
Claim 6, and the dependent claims 7-12, contain similar language and are indefinite in which it is unclear how a method can comprise part of system i.e. apparatus as in claim 6 where it recites, “the method according to claim 5, wherein the news question-answer service subsystem comprises at least one question-answer module of…. Wherein the method further comprises: the news question-answer service subsystem:” Furthermore, it is unclear if the colon “:” is supposed to indicate the subsystem performing the following functions recited. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention
are directed to an abstract idea without significantly more. Independent Claims 1, 17, and 18 recite, “obtaining input information input by a user upon reading current news content; obtaining parsing information of the input information based on the current news content, wherein the parsing information includes intent information of the input information; distributing the input information to at least one news interactive service subsystem according to the intent information of the input information, and receiving a return result returned by the at least one news interactive service subsystem; and selecting a display result from the return result according to a preset policy, and providing the display result obtained by selection to the user.”
	The limitations of “obtaining…”, “obtaining…”, “distributing…”, and “selecting…” in its broadest reasonable interpretation covers mental processes. More specifically, listening or following input upon reading content; analyzing the input based on the content where intent of the input is determined; distributing the input to one’s knowledge according to the intent and 
This judicial exception is not integrated into a practical application because the claims recite additional elements of “news interactive service subsystem”, “processor” and a “non-transitory storage medium”. Furthermore, the specifications (Lines 26 on page 32 – line 10 on page 33), the device for example can be on general-purpose computing systems. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it not impose any meaningful limits on practicing the abstract idea.  Furthermore, it can be noted that the news interactive service subsystem is part of a general-purpose computing system/server where it is performed by generic computer components. 
The remaining dependent claims, 2-16, serve to further describe the processes more generally alluded to in the parent claims. These claims deal with analysis of the input information as to gather intent and the field of the input, answering with results on a particular input containing a question or query, and displaying the results accordingly, all of which are within the realm of human-implementation as a mental process. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to the integrations of the abstract idea into a practical application, the additional element of using a computer is noted as general-purpose computing system and cannot provide an inventive step and as they are storing and retrieving information in memory it is a well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d). Additional elements of displaying the results as recited above are directed towards 
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore claims 1-20 are rejected under 35 U.S.C 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that for
the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Van Os et al. (U.S. Patent No. 9,338,493 B2), herein after Van.
Claim 1, Van teaches a news interaction method, comprising:
obtaining input information input by a user upon reading current news content (Lines 32-39 on column 29, input by the user may be received when viewing content on the television, current news content interpreted as current media available where it is informative, interpretation of input information is any information directly inputted and/or gathered from usage information);
obtaining parsing information of the input information based on the current 5news content, wherein the parsing information includes intent information of the input information (Lines 26-33 on column 30, content currently shown can be used to interpretations of speech input further resolving ambiguous user queries by construing meaning/interpretation is in itself parsing the input query by the user; furthermore, the user intent can be determined from the speech input based on the content displayed, lines 40-51 on column 29);
distributing the input information to at least one news interactive service subsystem according to the intent information of the input information, and receiving a return result returned by the at least one news interactive service subsystem (Lines 9-26 on column 32, Processor 3406 behaving as the virtual assistant, a subsystem in the overall system as seen on figure 34, receives the input information along with an intent and returns an appropriate result for the specified query; modifying any of the systems or processes discussed herein according to the concepts described in relation to any other system or process discussed, lines 46-54 on column 52 applicable to all claim citations in view of Van).
selecting a display result from the return result according to a preset policy, and providing the display result obtained by selection to the user (Lines 6-14 on column 33, various 

Regarding Claim 2, Van teaches the method of claim 1 (see claim 1 above), in addition Van discloses: 
wherein obtaining the intent information of the input information based on the current news content comprises (Lines 40-51 on column 29, The user intent can be determined from the speech input based on the content displayed): 
obtaining respectively intent of the user upon obtaining the current news content and user's intent of the input information (Lines 40-51 on column 29, The user intent can be determined from the speech input based on the content displayed i.e. obtained);
if the user's intent of the input information cannot be obtained, determining the intent of the user upon obtaining the current news content as the intent information of the input information, and if the user's intent of the input information is obtained, determining the user's intent of the input information as the intent information of the input information (Lines 27-36 on column 4, Content currently being displayed can be used as contextual input for determining user intent from speech input, ambiguity may be present in the query itself and the content may address that issue).

Claim 3, Van teaches the method of claim 1 (see claim 1 above), in addition Van discloses: 
wherein the parsing information of the input information (Lines 26-33 on column 30, content currently shown can be used to interpretations of speech input further resolving ambiguous user queries by construing meaning/interpretation is in itself parsing the input query by the user) further comprises:
field information of the input information, and wherein obtaining the field information of the input information based on the current news content (Lines 24-47, Interpretation of a certain query may involve a category that can be identified; furthermore, the category may be further resolved depending on the interface/content displayed) comprises: 
if the field to which the input information belongs cannot be obtained, determining the field to which the current news content belongs as the field information of the input information, and if the field to which the input information belongs is obtained, determining the field to which the input information belongs as the field information of the input information (Lines 24-47 on column 35, A query by the user may be ambiguous and display cues may help in determining the intended category such as in figure 26 where metadata according with the displayed content may be referenced, more detail on lines 10-29 on column 38 regarding figure 36).

Regarding Claim 4, Van teaches the method of claim 1 (see claim 1 above), in addition Van discloses: 

obtaining previous input information input by the user when obtaining the current news content (Lines 5-13 on column 25, previous queries may be referenced when displaying content); and
parsing the input information based on the previous input information, and obtaining the parsing information of the input information (Lines 5-16 on column 26, interpreting the intent of the current query is further resolved by previous queries to construe meaning).

Regarding Claim 15, Van teaches the method of claim 1 (see claim 1 above), in addition Van discloses:
wherein selecting a display result from the return result according to a preset policy (Lines 6-14 on column 33, various types of media content can be provided as results from the virtual assistant query; furthermore, depending on the query and the associated intent, different configurations on how the results are presented are demonstrated i.e. selections, answers, menus, and more shown on figures 8-9, 22, and 28A as examples) comprises one of:
selecting randomly a preset number of return results as the display result (Lines 12-13 on column 43, results are displayed in a randomly combined fashion and different configurations displayed as shown on figures 8-9, 22, and 28A as examples); and


Regarding Claim 17, Van teaches a device, comprising, 
one or more processors (Lines 27-46 on column 8, processor-containing system);
a storage for storing one or more programs, said one or more programs are executed by said one or more processors to 30 enable said one or more processors to implement a news interaction method, wherein the method comprises (Lines 27-46 on column 8, non-transitory computer-readable storage medium of memory 250 that stores instructions for performing all the various processes described by i.e. a processor-containing system):
Claim 17 is directed to a system claim corresponding to the method claim presented in claim 1 and is rejected under the same grounds as claim 1. 

Regarding Claim 18, Van teaches a non-transitory storage medium comprising computer-executable instructions, the computer-executable instructions, when executed by a computer processor, being used to implement the method according to a news interaction method (Lines 27-46 on column 8, non-transitory computer-readable storage medium of memory 250 that stores instructions for performing all the various processes described by i.e. a processor-containing system). 
Claim 18 is directed to a system claim corresponding to the method claim presented in claim 1 and is rejected under the same grounds as claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Van
In view of Zhou et. al. (U.S. Patent No. 11,100,179 B1) herein after Zhou. 
Regarding Claim 5, Van teaches the method of claim 1 (see claim 1 above), in addition Van discloses: 
Wherein the news interactive service subsystem comprises at least one of:
A news recommendation service subsystem comprises at least one of: a news recommendation service subsystem and a news question-answer service subsystem (Lines 24-30 on column 39, Gives suggestions on other content correlated to current viewing as part of the virtual assistant subsystem; Lines 9-26 on column 32, Processor 3406 behaving as the 
In a related field of endeavor (e.g. providing content suggestion for content absorption). Zhou discloses systems and methods that involve interacting with e.g. posts with suggested comments as a chat function depending on the context gathered from the e.g. post (Lines 1-16 on column 23). Furthermore, an offline aggregator 226 may collect data on the user relating to posts/comments, interactions with newsfeed posts/comments, search history, etc. stored within a user profile which may aid in resolving user requests by the assistant system 140 (Lines 19-29 on column 18, all in relation to the user request demonstrated on figure 3).  
Modifying Van to use the techniques disclosed by Zhou discloses:
wherein the news interactive service subsystem comprises at least one of: a news recommendation service subsystem, a news question-answer service subsystem and a news chat service subsystem (e.g. Van’s method for news interaction using a news interactive subsystem with a news recommendation and news question-answer service subsystem, now also including the news chat service subsystem.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Zhou to the method of Van. Including Zhou’s features would have improved Van by providing a more personalized and context-aware 

Regarding Claim 6, Van in view of Zhou teaches the method of claim 5 (see claim 5 above), in addition van discloses:
wherein the news question-answer service subsystem comprises at least one question-answer module of: 
a text precise question-answer module (Lines 24-47 on column 35, A query by the user may be ambiguous and display cues may help in determining the intended category such as in figure 26 where metadata according with the displayed content may be referenced, more detail on lines 10-29 on column 38 regarding figure 36, text precise question-answer module interpreted as instructions executed by the processor where question-answers are developed through a particular media content), 
an event graph question-answer module (Lines 43-47 on column 34, tracks the viewing history of media content to disambiguate a user request, also user inputs can be interpreted on based on personal data or intents determined by previous inputs or a user profile in general, lines 33-49 on column 24; an event graph question-answer module interpreted as instructions executed by the processor where records of information are held on events around the world and/or events performed by the user),
 and a question search question-answer module (Lines 57-65 on column 39, a query may be presented and a search is conducted to find available results to be provided), and  wherein the method further comprises:

distributing the input information to at least one question-answer module (Lines 9-26 on column 32, Processor 3406 behaving as the virtual assistant, a subsystem in the overall system as seen on figure 34, receives the input information);
receiving answers returned by the at least one question-answer module (Lines 6-14 on column 33, various types of media content can be provided as results from the virtual assistant query);
screening the returned answers (Lines 18-30 on column 39, Results received from the assistant are filtered and weighted); and
taking an answer obtained from the screening as the return result (Lines 43-60 on column 39, results may be filtered or weighted that the best option will be displayed considering the format of the interface where top results are selected to be displayed).

Regarding Claim 12, Van in view of Zhou teaches the method of claim 6 (see claim 6 above), in addition van discloses:
	wherein screening answers returned by the at least one question-answer module (Lines 10-12 on column 43, suggestions or answers are provided which teaches a screening on the results acquired) comprises one of:
	selecting randomly an answer from a plurality of the answers as the return result (Lines 12-13 on column 43, results are combined and displayed through any random combination); and 


Regarding Claim 13, Van in view of Zhou teaches the method of claim 5 (see claim 5 above), in addition van discloses:
the news recommendation service subsystem (Lines 24-30 on column 39, Gives suggestions on other content correlated to current viewing as part of the virtual assistant system):
obtaining field information of the input information (Lines 11-13 on column 39, Category, genre, rating, etc. can be obtained from the current content where it is input information from usage);
obtaining news satisfying the field information from a news database (Lines 15-22 on column 39, content satisfying the category, genre, rating, etc. to propose a suggestion is gathered from databases that pertain to content available, user subscriptions, streaming services or the like);
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Van in view
of Zhou and further in view Perez et. al. (US 2020/0134449 A1) herein after Perez. 
Regarding Claim 7, Van in view of Zhou teaches the method of claim 6 (see claim 6 above), in addition van discloses:
the text precise question-answer module (Lines 24-47 on column 35, A query by the user may be ambiguous and display cues may help in determining the intended category such as in figure 26 where metadata according with the displayed content may be referenced, more detail on lines 10-29 on column 38 regarding figure 36, text precise question-answer module interpreted as instructions executed by the processor where question-answers are developed through a particular media content):
obtaining news content currently read by the user (Lines 26-33 on column 30, content currently shown can be used to interpretations of speech input further resolving ambiguous user queries by construing meaning/interpretation is in itself parsing the input query by the user; therefore, obtaining the content currently read);
While Van teaches about data and model storage 120, and how the input query and the content currently displayed is used to acquire an answer, it does not explicitly teach taking the news content and the input information as an input for an answer generating model; and taking 
In a related field of endeavor (e.g. providing answers to queries based on content). Perez discloses a method for training a machine reading network i.e. a question answering system (Lines 1-8 on paragraph 0037) that specifically demonstrates figure 3, a flowchart depicting an example of receiving a question regarding a body of text and providing an answer to the question where the control 304 begins with receiving a query from the user in which the query may include the body of text that is used as basis for answering the question (Lines 1-7 on paragraph 0059); the query including also the text used as basis for answering the question is used i.e. inputted into the model and as answer is determined using the model, the output is taken as an answer for the query (Lines 1-8 on paragraph 0060), wherein the networks to model the input information along with the content to determine an answer is obtained by training (Lines 1-9 on paragraph 0056).
Modifying Van in view Zhou to use the techniques disclosed by Perez discloses:
the text precise question-answer module: obtaining news content currently read by the user; taking the news content and the input information as an input for an answer generating model; and taking an output result of the answer generating model as an answer for the input information, wherein the answer generating model is obtained by pre-training (e.g. Van’s method of incorporating a text precise question-answer module and obtaining news content currently read by the user, now also including taking the news content and the input question as input for an answer-generating model; and taking an answer is outputted by the model to the question, wherein the model is obtained by pre-training as taught by Perez). 
.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Van in view
of Zhou and further in Van Den Berg (WO 2009/029903 A2) herein after David. 
Regarding Claim 8, Van in view of Zhou teaches the method of claim 6 (see claim 6 above), in addition van discloses:
the event graph question-answer module (Lines 43-47 on column 34, tracks the viewing history of media content to disambiguate a user request, also user inputs can be interpreted on based on personal data or intents determined by previous inputs or a user profile in general, lines 33-49 on column 24; an event graph question-answer module interpreted as instructions executed by the processor where records of information are held on events around the world and/or events performed by the user). While Van teaches the event graph question-answer module and providing results based on the input information, 

Modifying Van in view Zhou to use the techniques disclosed by David discloses:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of David to the method of Van in view of Zhou. Including David’s features would have improved Van in view of Zhou by improving the performance of a natural language processing system where it is sensitive to ambiguity (Lines 1 on paragraph 0008 – line 4 on paragraph 0009) as a person of ordinary skill in the art would recognize is a factor for resolving queries from a user. 

Regarding Claim 9, Van in view of Zhou and further in view of Berg teaches the method of claim 8 (see claim 8 above), in addition van discloses: 
the event graph question-answer module (Lines 43-47 on column 34, tracks the viewing history of media content to disambiguate a user request, also user inputs can be interpreted on based on personal data or intents determined by previous inputs or a user profile in general, lines 33-49 on column 24; an event graph question-answer module interpreted as instructions 
obtaining news content, wherein the news content obtained includes at least one of: news content currently read by the user, and news content historically read by the user (Lines 32-39 on column 29, input by the user may be received when viewing content on the television; Lines 43-48 on column 34, viewing history of media content can be used to disambiguate a user request; therefore, the information is accessible to access); 
according to an event corresponding to the input information, extracting information related to the event from the news content to complement the query information (Lines 27-36 on column 4, The content displayed on the television can be used as contextual input into determining the users input, for example, an event such as a show may include metadata to supplement in resolving the query by the user, lines 9-26 on column 32); However, fails to teach according to the event graph, forming an answer for the input information with a node which is in the event and matched with a complementation result.
In a related field of endeavor (e.g. providing answers to queries based on content). David discloses techniques and systems for processing documents to be indexed into an information search and retrieval system (Lines 1-4 on paragraph 0008). Where it teaches that according to the search index, an answer may correspond to a certain natural language question 260 as demonstrated on figure 2. As there is parsing and mapping conducted to the input information, there are contextual factors or different strategies that may resolve ambiguity and further help resolve conflicts of resolution within the answer (Lines 5 on paragraph 0034 – line 14 on paragraph 0035). 

the event graph question-answer module: obtains news content where it includes news content currently read by the user and news content historically read by the user; according to an event corresponding to the input information, extracting information related to the event from the news content to complement the query; and according to the event graph, forming an answer for the input with a node which is in the event and matched with a complementation result (e.g. Van’s method of incorporating an event graph question-answer module, now also including the feature of according to the event graph, forming an answer for the input information with a node which is in the event and matched with a complementation result as taught by David.)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Van in
View of Zhou and further in view of Liu (CN 107220380 A).
Regarding Claim 10, Van in view of Zhou teaches the method of claim 6 (see claim 6 above), in addition van discloses:
the question search question-answer module (Lines 24-33 on column 20, a query may be presented and a search is conducted to find available results to be provided):
obtaining semantic information of the input information (Lines 26-33 on column 30, content currently shown can be used to interpretations of speech input further resolving ambiguous user queries by construing meaning/interpretation is in itself parsing the input query by the user; furthermore, the user intent can be determined from the speech input based on the content displayed, lines 40-51 on column 29); however, fails to teach determining a 
In a related field of endeavor (e.g. providing answers to queries). Liu discloses a method and apparatus to recommend answers for queries based on artificial intelligence (Lines 1-5 on paragraph 0006 under “content of the invention”). The method for recommending an answer to a question involves determining whether a query has a semantic similarity with a question from the repository containing question and answer pairs (Lines 1-2 on paragraph 8 of “embodiments”); and taking an answer from the repository based on an exact match or meeting a preset threshold, if the question from the repository is greater than the preset threshold representing the semantic similarity of the question with the query thus taking the answer corresponding to the query i.e. input information (Lines 1 on paragraph 8 – line 2 on paragraph 9 of “embodiments”) where there are multiple pairs within the repository as questions and answers are plural and goes through multiple pairs to determine a pair that may exceed the preset threshold. 
Modifying Van in view Zhou to use the techniques disclosed by Liu discloses:
the question search question-answer module: obtaining semantic information of the input; determining a question in a question-answer pair databased that matches the semantics of the input; and taking an answer corresponding to the matching between the query and question in the database to take the answer as corresponding to the query wherein the question-answer database includes a plurality of pairs (e.g. Van’s method of incorporating a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Liu to the method of Van in view of Zhou. Including Liu’s features would have improved Van in view of Zhou by reducing the risk of misunderstanding, and reducing interference of meaningless colloquial expressions (Lines 6-8 on paragraph 13 of “embodiments”) as recognized by Liu.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Van in
View of Zhou and further in view of Liu and further in view of Du (CN 108345640 A).
Regarding Claim 11, Van in view of Zhou and further in view of Liu teaches the method of claim 10 (see claim 10 above). However fails to teach wherein the question-answer pairs in the question-answer database are obtained by: fetching news from a network; inputting the fetched news into a question-answer pair generating model, and taking an output result of the question-answer pair generating model as a question-answer pair; and storing the question-answer pair obtained in the question-answer pair database, wherein the question-answer pair generating model is obtained by pre-training.
In a related field of endeavor (e.g. providing answers to queries). Du discloses a method for building a question corpus based on neural network semantic analysis as shown on figure 1 
Modifying Van in view Zhou and further in view of Liu to use the techniques disclosed by Du discloses:
wherein the question-answer pairs in the question-answer database are obtained by: fetching news from a network; inputting the fetched news into a model to generate question-answer pairs and taking the output of the model as an answer to an initial question where the model is obtained by pre-training (e.g. e.g. Van’s method of incorporating a question search question-answer module, now also including the feature of obtaining the question-answers pairs in the database through fetching news from a network; inputting the fetched news into a model where the output is an answer to a question inputted; therefore, determining a question-answer pair; and storing the pair in a database, where the model is obtained by pre-training. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Du to the method of Van in view of Zhou and further in view of Liu. Including Du’s features would have improved Van in view of Zhou . 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Van in
view of Zhou and further in view of Yan (WO 2017/041370 A1).
	Regarding claim 14, Van in view of Zhou teaches the method of claim 5 (see claim 5 above); In addition Zhou discloses: 
the news chat service subsystem (Lines 1-16 on column 23, Systems and methods that involve interacting with e.g. posts with suggested comments as a chat function depending on the context gathered from the e.g. posts; furthermore, an offline aggregator 226 may collect data on the user relating to posts/comments, interactions with newsfeed posts/comments, search history, etc. stored within a user profile which may aid in resolving user requests by the assistant system 140, Lines 19-29 on column 18, all in relation to the user request demonstrated on figure 3).  However, fails to teach obtaining news content currently read by the user; obtaining a chat corpus corresponding to the news content currently read by the user, wherein the chat corpus includes at least one of user's comments and forum posts corresponding to the news content currently read by the user; taking the chat corpus and the input information as an input of a chat reply model, and taking an output result of the chat reply model as the return result for the input information, wherein the chat reply model is obtained by pre-training.

Modifying Van in view Zhou to use the techniques disclosed by Yan discloses:
The news chat service subsystem: obtains news content currently read by the user; obtains a chat corpus to the news content, wherein the chat corpus includes at least one of the user’s comments and forum posts according to the news content; taking the chat corpus and the input information as an input for a model where the output is taken as the return result for the input information, wherein the model is obtained by pre-training (e.g. Van’s method in view of Zhou’s news chat service subsystem, now also including the features of obtaining news content currently read; obtaining a chat corpus to the news content, wherein the chat corpus includes at least one of the user’s comments and forum posts corresponding to the news 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Yan to the method of Van in view of Zhou. Including Yan’s features would have improved Van in view of Zhou where the human-machine method based on artificial intelligence can perform multiple rounds of chats with a user, which is real and natural, and has the initiative to return a reply corresponding to the user’s style for different users, more personalized, and more intelligent (Lines 1-3 on paragraph 1 of the Summary of the Invention) as recognized by Yan. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Van in
View of Jung et. al. (US 2018/0046702 A1) herein after Jung.
Regarding Claim 16, Van teaches the method of claim 1 (see claim 1 above); however fails to teach wherein after providing the display result obtained by selection to the user, the method further comprises: if input information input by the user is not received within a preset time, pushing news content to the user; or if input information input by the user is not received within a preset time, sending question information to the user to obtain input information input by the user.
In a related field of endeavor (e.g. providing answers to queries). Jung discloses an embodiment to push display results to a user or receive input by the user to change to another refined result described through the entirety of the methods and systems as providing an advanced search service based on search history data (Lines 1-4 on paragraph 0007). Figures 10 
Modifying Van to use the techniques disclosed by Jung discloses:
Wherein after providing the display result obtained by selection to the user, the method further comprises: if input by the user is not received within a preset time, news content is pushed to the user; or if input by the user is not received within a preset time, sending question to the user to obtain input by the user (e.g. after Van’s results are displayed, now including where news content is pushed if input by the user is not received within a preset time; or sending a question if input by the user is not received within a preset time as taught by Jung).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Jung to the method of Van. Including Jung’s features would have improved Van by providing product satisfaction and purchase desire can be enhanced in a manner of improving a search service through an advanced search service (Lines 1-7 on paragraph 0227).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s 
disclosure.
	Li (U.S. Patent No. 11,151,177 B2) discusses a method and apparatus for improved searching based on artificial intelligence. Where a query is submitted and the according to the relevance and similarities of various documents, a preset number of candidate documents are provided as a search result (Lines 16-23 on column 7). Queries are inputted and results pertaining to the input are analyzed semantically, further illustration of embodiment on figure 2. 
	Tian (U.S. Patent No. 10,922,355 B2) discusses a method and apparatus for recommending news, there are categories for where the recommendation can take place and conducts semantic analysis and determines target attributes as to recommend news depending on content viewed or queries that are inputted (Lines 40-52 on column 1). An illustration to best draw features of the invention are present on figure 4. 
	Shenoy (U.S. Patent No. 10,896,295 B1) discusses a method in which an assistance system may assist a user to obtain information or services, primarily on a chat interface (Lines 62-67 on column 1). With the aid of natural language understanding and contextual information on currently viewed content by the user, various types of information, interactions, and suggestions may aid the user to interact more with their content, an illustration that demonstrates these features are shown on figures 5 and 6. 
	Wang (U.S. Patent No. 10,878,035 B2) discusses a method and apparatus to improve the search efficiency and precision of the search results (Lines 37-39 on column 1). Where it 
	Graham (U.S. Pub. No. 2018/0336275) discusses a method and apparatus to resolve queries by the user in regards to natural language understanding techniques. Overall, it teaches about commands and different information that can be provided according to queries where contextual information aids in resolving results. With improved results from the methods and apparatus, media exploration may be easier to access for the user or suggestions may be pushed to the user, an illustration that captures such features is demonstrated on figure 12.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN E AMAYA HERNANDEZ whose telephone number is (571)272-2484. The examiner can normally be reached Monday - Friday 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/J.E.A. /Examiner, Art Unit 2655                                                                                                                                                                                                        
/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655